Citation Nr: 1545366	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-35 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for polyneuropathy of the bilateral legs, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to May 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  The Veteran filed a notice of disagreement (NOD) on May 2011.  A statement of the case (SOC) was provided on December 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on December 2012.

In August 2014, the Veteran testified before the undersigned at a Videoconference hearing.  A written transcript of that hearing was prepared and incorporated into the evidence of record. 

This appeal was previously before the Board in November 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The Board notes that the issue of entitlement to service connection for a right knee disability, status post total knee replacement, was previously before the Board.  However, while the claim was remanded, the RO granted service connection for this condition effective February 15, 2011, the date of claim.  As such, the Board finds that this appeal has been resolved in full and, therefore, no further issue in this regard remains before it.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination addendum in accordance with the November 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

In November 2014, the Board remanded the issue of entitlement to service connection for polyneuropathy of the bilateral legs, to include as secondary to a service-connected disability.  The Board requested that a VA examiner provide an opinion regarding whether the Veteran's bilateral lower extremity neuropathy was related to his service-connected left knee condition.  In particular, the Board requested that the examiner provide an opinion as to whether the Veteran's bilateral lower extremity neuropathy had been aggravated by the service-connected left knee condition. 

The RO provided the Veteran with a VA examination in August 2015 and addendum opinion in September 2015.  The VA examination revealed that the Veteran was diagnosed with polyneuropathy of the bilateral lower extremities, to include a right-foot-drop.   In the addendum opinion, the examiner found that the Veteran's neuropathy was less likely than not caused by his service-connected left knee.  In support, the examiner provided that the Veteran's neuropathy had been found in earlier treatment records to be related to a nonservice-connected cervical condition for which the Veteran received a laminectomy in 2011.  It was further provided that, although surgical procedures, such as the total knee replacement that the Veteran received for his left knee in 1997, can cause foot drop and other neurological symptoms immediately post-surgery, the Veteran's symptoms did not begin until at least 12 years after the procedure and were, therefore, too remote.

However, in regard to whether the Veteran's service-connected left knee has aggravated the Veteran's diagnosed bilateral lower extremity neuropathy beyond its natural progression, the VA examiner's discussion was notably absent.

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability. 

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

Here, the Board finds that the VA examination associated with the claims file is inadequate, as it does not fully address all the appropriate theories of entitlement.  As it does not appear that the VA examiner has properly considered the issue of aggravation as requested by the 2014 remand instructions, an additional addendum opinion is necessary.  Accordingly, the VA examiner must address the issue of whether the Veteran's bilateral lower extremity neuropathy had been aggravated by the service-connected left knee condition in a new VA examination.  As the Veteran has now been service-connected for right knee disability, the Board will also seek opinion as to whether the Veteran's bilateral knee disorders have caused or aggravated the bilateral lower extremity neuropathy.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  

2. After any additional evidence has been associated with the claims file, it should be returned to the VA examiner who evaluated the Veteran in August 2015, or if unavailable, the Veteran should be scheduled for another VA examination by a qualified physician. The examiner should note in the examination report that the claims file has been reviewed.  All indicated tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed polyneuropathy was caused by his service-connected left and/or right knee disabilities. 

Additionally, the examiner should state whether it is at least as likely as not that the Veteran's diagnosed polyneuropathy was aggravated (permanently worsened) by his service-connected left and/or right knee disabilities.

Please specifically address whether there was any increase in severity of the polyneuropathy that was proximately due to or the result of the Veteran's service-connected left and/or right knee disabilities, and not due to the natural progress of the Veteran's diagnosed polyneuropathy.

A fully articulated medical rationale for any opinion expressed should be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion, or indicate the inability to provide the opinion is based on the limits of medical knowledge.  If the examiner is unable to render an opinion because of a lack of specified evidence, the AOJ should attempt to obtain that evidence and return the claims file to the examiner for completion of the opinion. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative with an adequate opportunity to respond before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

